FILED
                            NOT FOR PUBLICATION                             NOV 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SCOTT BRODIE,                                    No. 11-16121

              Plaintiff - Appellant,             D.C. No. 2:09-cv-02338-CMK

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Craig M. Kellison, Magistrate Judge, Presiding

                          Submitted November 7, 2012 **
                            San Francisco, California

Before: GOULD and M. SMITH, Circuit Judges, and DUFFY, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
      Plaintiff-Appellant Scott Brodie appeals the district court’s grant of

summary judgment in favor of the Commissioner. As the facts and procedural

history are familiar to the parties, we do not recite them here except as necessary to

explain our disposition. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Brodie may not re-litigate his prior claims for benefits, including claims this

court has previously denied. “Under applicable regulations, Brodie [is] required to

request a reopening of the ALJ’s decision directly from the Appeals Council within

twelve months of the Council’s denial of review of that application.” Brodie v.

Comm’r of Soc. Sec., 267 F. App’x 662, 664 (9th Cir. 2008); see also 20 C.F.R. §

416.1488. Brodie has not requested the reopening of any prior ALJ decision and is

thus foreclosed from re-litigating those claims now.

      The ALJ did not err in determining that Brodie’s syncope and seizures did

not equal listed impairments 11.02 or 11.03 for convulsive and non-convulsive

epilepsy. Brodie does not meet either listing requirement because he failed to

show that he underwent three months of prescribed treatment without success, or

that his seizures followed a “typical seizure pattern.” See 20 C.F.R. pt. 404, subpt.

P., App. 1, Listings 11.02, 11.03.

      Brodie’s assertion that the ALJ failed to comply with the Appeals Council’s


                                          2
order on remand is belied by the ALJ’s decision, which reveals sufficient

consideration of Brodie’s obesity, mental impairment, and whether his past work

as a security guard constituted relevant work.

      Finally, we reject Brodie’s contention that the ALJ, in assessing Brodie’s

residual functioning capacity, gave insufficient consideration to the severity of his

syncope and seizures, as well as his mental impairments, obesity, and sleep apnea.

The ALJ compared the extensive record evidence and opinions regarding Brodie’s

seizures and syncope, to his subjective complaints. Although the ALJ did not

doubt Brodie’s diagnoses of seizures or syncope, he found that Brodie's claims

regarding the intensity, persistence, and limiting effects of his symptoms were not

supported by the evidence. Where, as here, the evidence reasonably supports the

ALJ’s decision, we must defer to the ALJ's credibility determinations.

Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Additionally,

the ALJ did not err in rejecting Brodie’s claims of mental impairment, obesity, or

sleep apnea because Brodie failed to show that these symptoms impeded his ability

to work or exacerbated his seizures or syncope.

      AFFIRMED.




                                           3